IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0405
                               Filed June 15, 2016


IN THE INTEREST OF A.A.,
Minor child,

H.M. a/k/a D.V., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Warren County, Mark F. Schlenker,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       Zachary C. Priebe of Jeff Carter Law Offices, PC, Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       M. Kathryn Miller of the Juvenile Public Defender’s Office, Des Moines, for

minor child.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                              2


VOGEL, Presiding Judge.

         The father of a child born in November 2014 appeals the termination of his

parental rights.     He claims termination is not in the child’s best interests, he

should be granted additional time for “reunification,” his family should be

considered as a placement for the child, and the statutory framework was not

properly applied because the child is placed with a relative. The district court

disagreed, finding the father has been incarcerated since prior to the child’s birth,

additional time was not warranted, and the child is doing well in a maternal

relative’s home. We affirm.

         The child, A.A., was born prematurely to a mother who has a long history

of methamphetamine use, criminal activity, and instability. The father is serving a

twenty-five-year prison sentence for a drug-related conviction but has the

possibility of being released in February 2017. If released, he faces deportation.

With neither parent available to the child, A.A. was adjudicated in need of

assistance. On the State’s petition and after a January 2016 hearing, the district

court terminated the father’s rights under Iowa Code section 232.116(1)(b) and

(h) (2015). The father appeals.1

         We review termination proceedings de novo but give weight to the district

court’s findings of fact.        In re C.B., 611 N.W.2d 489, 492 (Iowa 2000).

         Termination of parental rights under Iowa Code chapter 232 follows a

three-step analysis. See In re P.L., 778 N.W.2d 33, 40-41 (Iowa 2010). First, the

court must determine if a ground for termination under section 232.116(1) has

been established.        See id. at 40.      Second, if a ground for termination is

1
    The mother’s parental rights were also terminated; she did not appeal.
                                            3


established, the court must apply the framework set out in section 232.116(2) to

decide if proceeding with termination is in the best interests of the child. See id.

Third, if the statutory best-interests framework supports termination of parental

rights, the court must consider if any statutory considerations set forth in section

232.116(3) should serve to preclude termination. See id. at 41.

       The father does not contest the State’s proof his parental rights should be

terminated under Iowa Code section 232.116(1)( b) and (h).2 Rather, he asserts

termination is not in the child’s best interests as set forth in section 232.116(2).

He testified the child has other half-siblings in the care of his brother in California,

and he “is the nexus between [A.A.] and her siblings.”             He faults the Iowa

Department of Human Services (DHS) for not exploring his family as a placement

option for A.A. However, the father admitted in his testimony he failed to give the

DHS worker any information as to this relative until he was asked at the hearing.

As placement was not at issue in the termination hearing, we find no merit to the

father’s complaint. Moreover, the child has found stability in her placement with

her maternal aunt, who has adopted two of A.A.’s half-siblings.

       The father also asserted he should be granted an additional six months to

“reunify” with A.A.    The father has only seen this child one time, has been

incarcerated since before her birth, and faces deportation when he is released

from prison. The child is doing well and is in a stable placement with relatives

who have attended to her needs. While the father may resist the child being

2
  Iowa Code section 232.116(1)(b) provides, the child has been abandoned or deserted
by the parent; paragraph (h) provides the child (1) is three years old or younger, (2) has
been adjudicated a child in need of assistance, (3) has been removed from the home for
six of the last twelve months, and (4) cannot be returned to the parent’s custody as
provided in section 232.102 at the present time.
                                          4


severed from his family tree, he can provide nothing for the child in the near

future. As the district court found, termination is in A.A.’s best interests so she

can “grow up happy, safe, and free of the uncertainty regarding her care which

she has experienced.” See Iowa Code § 232.116(2) (requiring the court “give

primary consideration to the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child”).

       We also disagree with the father’s assertion that the district court failed to

apply the statutory framework of Iowa Code section 232.116(3)(a), which

includes the consideration of not terminating parental rights when “a relative has

legal custody of a child.” In this case, although the child was placed with the

maternal aunt, DHS retained legal custody. As such, there was no statutory

barrier to termination under section 232.116(3)(a).       We therefore affirm the

termination of the father’s parental rights to A.A.

       AFFIRMED.